Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 1 of 41



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.: 88-2406-CIV-MORENO

   MICHAEL POTTINGER, ET AL.,

          Plaintiffs,

   vs.

   CITY OF MIAMI,

         Defendant.
   _____________________________________/


                 CITY OF MIAMI’S PROPOSED FINDINGS OF FACT AND
               CONCLUSIONS OF LAW ON CITY OF MIAMI’S MOTION FOR
                TERMINATION OF THE POTTINGER CONSENT DECREE

          Pursuant to this Court’s direction, Defendant, City of Miami, by and through its

   undersigned counsel, hereby submits its proposed findings of fact and conclusions of law on the

   City of Miami’s Motion for Termination, or, Alternatively, Modification of the Pottinger

   Consent Decree (“Motion to Terminate”) (D.E. 566). The parties have submitted the Motion to

   Terminate (D.E. 566), the Plaintiffs’ Response (D.E. 587), and the City’s Reply (D.E. 589). The

   Court also considered the evidence and testimony presented during the evidentiary hearing

   conducted on September 24-26, October 24-25, and November 1, 2018.

                                         INTRODUCTION

          This matter began in 1988, when the original Plaintiffs filed this action under 42 U.S.C. §

   1983, alleging widespread constitutional violations by the City of Miami, through its police

   department, in the arrest, harassment, and destruction of property of homeless individuals. After

   years of litigation as a class action, several appeals, and lengthy settlement negotiations, the

   parties reached a settlement agreement, which this Court approved in October 1998.
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 2 of 41
                                                                            CASE NO.: 88-2406-CIV-MORENO



             In the twenty years since that time, the City of Miami has undergone tremendous

   change—socially, culturally, economically, and politically. During this time, the City of Miami’s

   approach to its homeless population, as well as that of the County and other neighboring

   community organizations, has changed significantly. The network of services that have been

   developed to establish what is referred to as the “continuum of care” for Miami’s homeless

   individuals since the adoption of the settlement agreement is truly impressive.

             But the fact remains that homelessness is still a serious issue in our community. At last

   count, close to 1100 homeless live on the streets of Miami-Dade County, with about 600 of those

   residing on the streets of Miami alone. (D.E. 622-1 at 21). Many of these individuals suffer from

   mental illness or alcohol or drug dependency. Often the areas in which homeless individuals

   congregate or live become sanitary nuisances and public health concerns, issues the City

   understandably desires to address. It is against this backdrop that the Court considers the Motion

   to Terminate.

             Based on the evidence presented and in light of the relevant legal standards, the City has

   met its burden of establishing “substantial compliance” with the terms of the Settlement

   Agreement over the twenty-year period since it was adopted.

                      FACTUAL BACKGROUND & PROCEDURAL HISTORY

   Homelessness in the City of Miami in the 1980’s

             Prior to the filing of this lawsuit, in the early 1980’s, the City of Miami and Miami-Dade

   County had no coordinated approach or network of service providers to address the issues faced

   by the homeless population. Within the City of Miami, the City of Miami Police were the City

   employees that primarily interacted with the homeless, because there was no other City

   department set up for that purpose. At that time, the City of Miami Police Department provided



                                                 Page 2 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 3 of 41
                                                                              CASE NO.: 88-2406-CIV-MORENO



   no specialized training to its officers to address the unique circumstances faced by the homeless

   population. (T1: 48). Based on their then-current training, a police officer in the City would view

   a homeless individual as would any other individual that they encountered committing a

   violation in public. Although through the lens of today’s more modern sensibilities this may

   seem unfair, the police officers were doing what they perceived to be their jobs in maintaining

   order and enforcing the law.

   The Original Class Action

             This case arose in December, 1988, with the filing of a lawsuit against the City of Miami

   (“the City”), under 42 U.S.C. § 1983, which alleged that the City of Miami had “a custom,

   practice and policy of arresting, harassing and otherwise interfering with homeless people for

   engaging in basic activities of daily life—including sleeping and eating—in the public places

   where they are forced to live.” Pottinger v. City of Miami, 810 F. Supp. 1551, 1554 (S.D. Fla.

   1992). The Complaint included five counts—cruel and unusual punishment (count I), malicious

   abuse of process (count II), unlawful search and seizure (count III), violation of right to privacy

   and autonomy (count IV), and violation of equal protection (count V). All of these counts stem

   from factual allegations related to arrest and detention of plaintiff by City police officers.

             The action was certified as a class on July 21, 1989. Pottinger v. City of Miami, 720 F.

   Supp. 955 (S.D. Fla. 1989). The class consisted of:

             homeless persons who reside or will reside on the streets, sidewalks, parks, and in
             other public places in the geographic area bound on the north by Interstate [3]95,
             on the south by Flagler Street, on the east by Biscayne Bay, and on the west by
             Interstate 95, within the City of Miami, who have been, expect to be, or will be
             arrested, harassed, or otherwise interfered with by members of the City of Miami
             Police Department for engaging in the ordinary and essential activities of daily
             living in public due to the lack of other adequate alternatives.




                                                 Page 3 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 4 of 41
                                                                               CASE NO.: 88-2406-CIV-MORENO



   Id. at 960. The Second Amended Complaint, which was filed in September 1989, included an

   additional count for unlawful seizure and taking of plaintiffs’ property. (Second Am. Compl. at

   ¶¶ 40-42). The factual allegations related to this count of the Second Amended Complaint

   included an allegation that homeless individuals were forced to abandon their personal

   belongings at public locations upon arrest by City police officers, foreseeably resulting in the

   loss of those items. Id. at ¶ 20. A further allegation related to this count was that the City had “a

   custom, practice, and policy of seizing and destroying the personal property of Plaintiffs,

   including identification, clothing, medication, food, and bedding materials, before, during, and

   after its encounters with the Plaintiff.” Id.

             On June 11, 1991, the court bifurcated the trial, and a non-jury trial was held in June

   1992 on the issue of liability. Pottinger, 810 F. Supp. at 1557. Following the bench trial, Judge

   Atkins issued an order granting declaratory and injunctive relief in favor of the Plaintiffs. Id. at

   1584-85. Judge Atkins held that:

             [T]he City ha[d] a pattern and practice of arresting homeless people for the
             purpose of driving them from public areas.
             ....
             [T]he City’s practice of arresting homeless individuals for harmless, involuntary
             conduct which they must perform in public [wa]s cruel and unusual in violation of
             the Eighth Amendment to the United States Constitution.
             ....
             [S]uch arrests violate[d] plaintiffs’ due process rights because they reach innocent
             and inoffensive conduct.
             ....
             [T]he City’s failure to follow its own written procedure for handling personal
             property when seizing or destroying the property of homeless individuals
             violate[d] plaintiffs’ fourth amendment rights.
             ....
             [And] the City’s practice of arresting homeless individuals for performing
             essential, life-sustaining acts in public when they have absolutely no place to go
             effectively infringe[d] on their fundamental right to travel in violation of the equal
             protection clause.




                                                   Page 4 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 5 of 41
                                                                           CASE NO.: 88-2406-CIV-MORENO



   Pottinger, 810 F. Supp. at 1554. The order enjoined the police from arresting homeless

   individuals for “performing innocent, harmless, inoffensive acts such as sleeping, eating, lying

   down or sitting” in at least two public area “safe zones” agreed upon by the parties. Id. at 1584.

   The order specified that it did not prevent the City from arresting any individual for any criminal

   conduct or conduct that was harmful to themselves or others. Id. With regard to property of

   homeless individuals, the order enjoined the City, through the Police Department, from

   destroying property that it knows or reasonably should know belongs to homeless individuals. Id.

             The City appealed the order to the Eleventh Circuit, which remanded the matter for

   further factual findings and to clarify the judgment, in light of the changed circumstances from

   the time Judge Atkins had entered his order until oral argument had taken place on appeal.

   Pottinger v. City of Miami, 40 F.3d 1155, 1157 (11th Cir. 1994). On remand, Judge Atkins

   considered the issues once more, but concluded that “the salient facts of this case have not

   changed substantially.” (D.E. 398: 4).

   The Settlement Agreement

             The Eleventh Circuit subsequently referred the matter to mediation, Pottinger v. City of

   Miami, 76 F.3d 1154 (11th Cir. 1996), and twenty months of settlement negotiations ensued.

   The resulting settlement agreement was approved by the City Commission on December 9, 1997,

   and by this Court on October 1, 1998. (D.E. 398). The Settlement Agreement contains several

   key terms, as follows:

             1.     Law Enforcement Training – The Settlement Agreement requires that the
                    City implement certain training for its law enforcement personnel focusing
                    on the causes of homelessness, as well as the circumstances, needs, and
                    rights of homeless persons. Either training at the police academy or post-
                    academy training, together with supplemental in-service training is
                    required under the agreement. (Def. Ex. 1 at 3-5).




                                                Page 5 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 6 of 41
                                                                           CASE NO.: 88-2406-CIV-MORENO



             2.   Adoption of a Departmental Order – The Settlement Agreement requires
                  the adoption of a police department departmental order related to the
                  homeless, a draft of which is attached to the settlement agreement as
                  “Exhibit A.” (Def. Ex. 1 at 5).

             3.   Compliance/Enforcement of Departmental Order – The Settlement
                  Agreement requires that the departmental order be complied with and
                  enforced within the police department, and that violations result in
                  discipline. Id.

             4.   Law Enforcement Protocol – The Settlement Agreement sets forth a
                  protocol for interaction of law enforcement personnel with homeless
                  individuals in a number of anticipated circumstances. Most of the
                  described protocols are incorporated directly into the draft departmental
                  order. (Def. Ex. 1 at 6-13).

             5.   Disposition of Property Belonging to Homeless Person Who Is Arrested –
                  Among the Law Enforcement Protocol is a section entitled “Disposition of
                  Property Belonging to Homeless Person Who Is Arrested” that states:

                         The CITY shall respect the personal property of all
                         homeless people. The Miami Police Department (and all
                         other Departments including but not limited to Parks and
                         Recreation and Solid Waste) shall follow their own internal
                         procedures for taking custody of personal property. In no
                         event shall any city official or worker destroy any personal
                         property known to belong to a homeless person, or readily
                         recognizable as property of a homeless person (i.e.,
                         bedding or clothing and other belongings organized or
                         packaged together in a way indicating it has not been
                         abandoned), except as is permissible by law and in
                         accordance with the department’s operating procedure, or if
                         the property is contaminated or otherwise poses a health
                         hazard to CITY workers or to members of the public. (Def.
                         Ex. 1 at 6-13).

             6.   Record Generation/ Maintenance/ Access – The Settlement Agreement
                  requires that the City adopt a procedure for monitoring and account for its
                  police officers’ encounters with homeless persons, and that the City allow
                  access to those records as consistent with the public records act. (Def. Ex.
                  1 at 13-14).

             7.   Advisory Committee – The Settlement Agreement required the
                  establishment of an advisory committee that would sunset three years after
                  the execution of the agreement. (Def. Ex. 1 at 15-17).



                                              Page 6 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 7 of 41
                                                                          CASE NO.: 88-2406-CIV-MORENO



             8.     Compensatory Damages – The Settlement Agreement required the
                    payment of damages to the class, through a claims process. (Def. Ex. 1 at
                    17-27).

             9.     Attorney’s Fees – The Settlement Agreement required that the City pay
                    $900,000.00 in attorney’s fees. (Def. Ex. 1 at 27-28).

   Progress on the Issue of Homelessness in the City and County

             This lawsuit, however, was truly the impetus for social change. (T2: 70). Following the

   adoption of the settlement agreement, the City of Miami Police Department completely

   overhauled its policies and procedures with respect to the treatment of homeless individuals.

   (Def. Ex. 95A; T1: 50-51).1 Police officers now receive training on the “causes of homelessness,

   as well as the circumstances, needs, and rights of homeless persons.” (Def. Ex. 1 at 3-5; T1: 50-

   51). The department has adopted a specific protocol for interactions with homeless individuals,

   as well as for how to handle homeless property. (Def. Ex. 95, 95A). But it wasn’t just the City of

   Miami Police Department that changed following the adoption of the settlement agreement. Over

   time, the City, County, and other neighboring community organizations have developed a wide

   variety of services for homeless individuals, all of which make up what is now referred to as the

   “continuum of care” to assist the area homeless population.

             The homeless situation has improved dramatically, in terms of population numbers, since

   the filing of this lawsuit. The numbers of unsheltered homeless individuals, countywide, have


   1
     References to the transcripts of the six-day evidentiary hearing, which are not consecutively
   paginated, will be made as follows:
          T1 = September 24, 2018 Hearing Transcript
          T2 = September 25, 2018 Hearing Transcript
          T3 = September 26, 2018 Hearing Transcript
          T4 = October 24, 2018 Hearing Transcript
          T5 = October 25, 2018 Hearing Transcript
          T6 = November 1, 2018 Hearing Transcript
   The reference to the transcript volume will be followed by the pertinent page number(s). For
   example, A citation to page 13 of the September 25, 2018 Hearing Transcript will be made as
   “T2: 13.”

                                               Page 7 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 8 of 41
                                                                          CASE NO.: 88-2406-CIV-MORENO



   dropped from being over 8,000 to being just over 1100, at the last census count. (T2: 11; D.E.

   622-1 at 21). A majority of the unsheltered homeless population are “chronic homeless,”

   meaning they have been living on the streets for 365 days or more, or have experienced four

   instances of homelessness within a three-year period. (T2: 17). This population is “shelter

   resistant.” (T2: 17).

             The Homeless Trust

             The Miami-Dade Homeless Trust, which was established in 1993, is a 27-person public

   board that sets policy and is a primary funder of the continuum of care of homeless services that

   are offered within the County. (T2: 6). The Homeless Trust receives its funding from the area

   Food & Beverage Tax, which was implemented with a primary aim of addressing homelessness.

   (T2: 12). Eighty-five percent (85%) of the Food & Beverage Tax is received by the Homeless

   Trust, with fifteen (15%) percent of that funding being allocated to addressing issues of domestic

   violence, as overseen by the Domestic Violence Oversight Board. Id. The City of Miami

   presently provides between thirty-three and thirty-four percent (33-34%) of the total revenues

   from the Food & Beverage Tax. (T2: 13). The City is the dominant source of Food & Beverage

   Tax revenues within the County. Id. The Homeless Trust also receives funding from other

   revenue streams, including grants from both the United States Department of Housing and Urban

   Development and the State of Florida. (T2: 6).

             The Homeless Trust is a primary funder of many of the service providers across the

   continuum of care for the County’s homeless population. (T2: 7). Ronald Book, the Chairman of

   the Homeless Trust for over a decade, testified that the funding of the Homeless Trust, and the

   continuum of care, will continue even if the Settlement Agreement is terminated. (T2: 15).




                                              Page 8 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 9 of 41
                                                                            CASE NO.: 88-2406-CIV-MORENO



             Mr. Book also testified to the healthy working relationship that the Homeless Trust

   maintains with the City, which he views as an “integral partner” in the Trust’s efforts to address

   homelessness in the County. (T2: 9).

             Outreach Program – City Employees

             The City, using funding from the Homeless Trust, runs the outreach efforts for the entire

   County area. (T2: 9). City outreach workers, who are commonly referred to as “green shirts”

   because of the recognizable uniform shirts that they wear, go out into the streets and engage the

   homeless population. (T1: 240-42). The outreach workers offer services and shelter placements

   to the area homeless. Id. Sergio Torres, the Director of the City of Miami Department of

   Veterans Affairs and Homeless Services, described his outreach team as “the gatekeeper” for

   most of the shelter beds in the County. (T1: 236). Sixty-six percent (66%) of the shelter

   placements in the County come from within the City alone. (T2: 10).

             Outreach workers are trained in the protocol for interaction with the homeless by the

   City. (T1: 232-34). Mr. Torres testified that his department trains members of other relevant City

   departments, such as Parks, the Neighborhood Enhancement Team, and the Police Department.

   Id.

             The outreach team has various protocols with respect to the property of homeless

   individuals. When a homeless individual accepts an offer of shelter by an outreach worker, the

   outreach team assists them in storing any bulkier property that the individual cannot take into the

   shelter, but would want later. (T1: 254). With regard to cleanup operations, Mr. Torres testified

   that the City protocol for executing such cleanups was to provide posted notices at least seven

   days prior to the cleanup, and to conduct increased outreach to offer shelter and services to the

   individuals in the area of the planned cleanup in the week leading up to the cleanup, to attempt to



                                                Page 9 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 10 of 41
                                                                           CASE NO.: 88-2406-CIV-MORENO



   move as many people as will voluntarily go to a shelter. (T1: 235-36). If the outreach workers

   encounter unattended property the day of the cleanup, they sort through it to identify anything

   important—such as identification cards or medications, and then they either inventory and store

   the property or discard it, depending on whether it is determined to be contaminated. (T2: 248-

   49). The outreach workers leave a notice for any property they have taken to store, indicating

   where the property can be retrieved. Id.       This same protocol would apply to apparently

   abandoned property encountered by outreach workers in the field. (T1: 248-49).

             The Department of Veterans Affairs and Homeless Services maintains a storage facility

   to house property of homeless individuals that has been taken into custody. (T1: 254). The

   department’s policy is to maintain the stored items for ninety days, although Mr. Torres testified

   that homeless infrequently attempt to retrieve the stored items. (T1: 264).

             Camillus House/Camillus Health

             Camillus House provides both emergency housing and permanent supported housing.

   (T2: 52). Camillus House runs approximately 450 of emergency shelter beds, about 250 of which

   are under contract with various entities. (T2: 58-59). The facility also includes an 80-unit

   permanent housing project called “Shepherd’s Court.” Id. Camillus House has also offered

   permanent supported housing placement in locations around the County, in which Camillus

   provides housing and access to other support services to homeless individuals who are

   transitioning to a residential setting. (T2: 52). In addition to emergency shelter beds and

   permanent housing units, Camillus House also offers a broad range of services for the area

   homeless population.

             Through Camillus Health, the facility offers health services, treatment programs, and

   medication to the homeless. (T2: 52, 55). Camillus House also offers a day program, which



                                              Page 10 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 11 of 41
                                                                          CASE NO.: 88-2406-CIV-MORENO



   allows unsheltered homeless to access a hot breakfast, clothing, and showers. Id. It also offers

   temporary storage facilities, which allows homeless individuals to temporarily store their

   belongings while accessing services at the Camillus Campus. Id. Individuals can also obtain

   identification at Camillus House. (T2: 89).

             The Lotus House

             The Lotus House is a shelter with “wrap around” support services for high risk, special

   needs homeless women and children. (T4: 51). It shelters approximately 400 women and

   children nightly. Id. It also provides medical, dental, and behavioral health services to its

   residents. (T4: 51-52). The Lotus House is funded by a combination of the sources, including:

   The Homeless Trust (providing one-third of the funding), the Children’s Trust, and a variety of

   grants and foundation support. (T4: 54).

             Lazarus Project

             The Lazarus Project is a program that is named for a member of the City outreach team,

   Lazaro Trueba, who had the idea to bring treatment out to homeless individuals living on the

   street with severe mental illness. (T2: 94-95). The goal of the program is to engage those

   individuals, diagnose them, and begin them on medication, all in the field, with the end goal of

   getting them to agree to come in for shelter and treatment once they regain some lucidity. Id. A

   team, including psychiatric nurse practitioners and medical assistants from Camillus Health, case

   managers, and members of the City Homeless Outreach program, is sent into the field to engage

   potential program participants. (T2: 52). The team conducts a blood draw and EKG on potential

   program participants. (T2: 105). The individuals are diagnosed and prescribed medications,

   which are dispensed to them for free by the team. Id. The team follows up to make sure the




                                                 Page 11 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 12 of 41
                                                                            CASE NO.: 88-2406-CIV-MORENO



   participant is taking their medications, and to provide additional supplies of medicine, as needed.

   Id.

             Dr. Edward Suarez, Jr., a licensed mental health counselor who works with the Needle

   Exchange Program and previously directed the Lazarus Project, testified to the outreach

   conducted by the team during a cleanup operation. (T2: 104). Dr. Suarez testified that the team

   engages any homeless individual at the cleanup location, helps them to discard any garbage that

   has accumulated around them, offers them clean clothes and blankets. Id. The team then offers

   shelter placement and, if that is rejected, asks the homeless individual to relocate temporarily

   while the cleanup takes place. Id. Dr. Suarez said the homeless are allowed to return to the

   location after the cleanup. Id. He also testified that he had never witnessed any property of

   homeless individuals being taken by City workers or any homeless person objecting to that type

   of behavior. (T2: 108-09). He said that he had never seen any City workers treat any homeless

   individual with anything but dignity and compassion. (T2: 99).

             Needle Exchange Program

             The Infectious Disease Elimination Act (“IDEA”) Needle Exchange Program is a

   program operated through the University of Miami to provide clean needles to homeless

   intravenous drug users, in exchange for used needles. (T2: 106-07). The program also screens

   participants for HIV and Hepatitis C, both upon enrollment and every three months after that. Id.

   If a program participant tests positive for HIV, the program supplies the latest antiviral treatment

   and follows up with the individual regularly. Id. The program also aims, through engagement

   with this population, to convince program participants to accept shelter and substance abuse

   treatment. Id. Dr. Suarez testified that the program was started because 51% of people who inject

   drugs are both HIV positive and homeless. Id.



                                               Page 12 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 13 of 41
                                                                             CASE NO.: 88-2406-CIV-MORENO



             City Funding of Homeless Services

             In addition to be being the dominant source of Food & Beverage Tax revenues in the

   County, which are distributed to the various service providers by the Homeless Trust, the City

   also commits additional funding to addressing homelessness. Emilio Gonzalez, the City

   Manager, testified that the Settlement Agreement hinders the City’s efforts to obtain financial

   support for homeless issues from surrounding municipalities because the City “lacks parity” with

   other cities such that it is difficult to have meaningful conversations on the issue. (T2: 130).

                    Pottinger Beds

             In order to facilitate the portion of the Settlement Agreement that requires the City of

   Miami Police to offer available shelter beds before warning or arresting a homeless individual

   committing one of the enumerated life sustaining misdemeanors (Def. Ex. 1 at 8-9), the City has

   contracted with both Camillus House and the Chapman Partnership to purchase dedicated

   “Pottinger Beds” to be used specifically for instances involving these types of police interactions.

   (T1: 237). The City funds seventy-five (75) Pottinger Beds at Camillus House and an additional

   two beds at the Chapman Partnership. (T2: 237). $460,000 of City budget was allocated for the

   Pottinger Beds at Camillus House in Fiscal Year 2017-18, and the same amount has been

   allocated for the City’s upcoming budgetary year. (T2: 278-79).

             Construction of New Camillus House Facility

             In 2013, Camillus House and Camillus Health moved to a brand new facility—called the

   Norwegian Cruise Line Campus, which is located in the City’s hospital district. (T2: 30). Of the

   total $60 Million cost of construction of that facility the City funded $10 Million. Id. Former

   City Commissioner Marc Sarnoff testified that the facility is a preeminent, state-of-the-art

   facility for providing services to the homeless. Id.



                                                Page 13 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 14 of 41
                                                                           CASE NO.: 88-2406-CIV-MORENO



             Day Program at Camillus House

             The City allocated funding to save the Day Program at Camillus House. (T2: 279-81).

   The Day Program is a program operated at Camillus House, which provides homeless

   individuals with the opportunity to have a meal, take a bath, obtain clean clothes, and to cool off

   inside for a few hours during the warmer months. Id. The City allocated $60,000 in Fiscal Year

   2017-18, in order to save the program. Id. The City has increased its funding of the program in

   Fiscal Year 2018-19 to $100,000. Id.

             Meal Program at Lotus House

             The City recently allocated funding of $35,000 to supplement the meal program at Lotus

   House. (T2: 281). Constance Collins, the executive director of The Lotus House, testified that its

   meal program is used to feed both the sheltered women and children living at the facility and

   women who live in the neighborhood. (T4: 55).

   The Modification

             In September 2013, the City filed a motion for a limited modification (“the Modification

   Motion”) of the settlement agreement, based on changed circumstances, to slightly modify the

   law enforcement protocol procedures that had been put in place under the original agreement,

   based on the experiences of using those procedures in the field, and to address two specific

   subpopulations of homeless individuals within the City—chronically homeless individuals and

   homeless individuals who were also sexual predators under state law. (D.E. 464). At that time,

   the City emphasized many laudable new programs and services that both the City, County and

   other neighboring community organizations had established to provide a robust network of

   support services for homeless individuals and families since the adoption of the settlement

   agreement. Id. at 2-4. The City also noted that in the approximately fifteen years since the



                                               Page 14 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 15 of 41
                                                                            CASE NO.: 88-2406-CIV-MORENO



   adoption of the agreement, there had not been a single complaint or issue with the City’s

   compliance or enforcement of its terms. Id. at 2.

             The Modification Motion was mediated, and the parties reached an agreement for a

   modification of the settlement agreement. (D.E. 525-1). This Court approved an addendum to the

   settlement agreement on March 10, 2014. (D.E. 544). The addendum excludes registered sex

   offenders from the protected class. Id. It also excludes urinating and defecating in public within

   ¼ mile of a public restroom from the protected class of life sustaining misdemeanors under the

   settlement agreement. Id.

   Sanitation and Public Health Issues

             Since before the original complaint was filed in this case, the City has had to deal with

   sanitation and public health issues arising in the areas where homeless people congregate and

   live. Judge Atkins even recognized the City’s interest in maintaining sanitary standards within

   the City. Pottinger, 810 F. Supp. at 1573 (“The court recognizes the City's interest in keeping its

   parks and public areas clear of unsightly and unsafe items.”). To maintain sanitation in these

   areas, the City has conducted cleanup operations since the adoption of the Settlement

   Agreement. (T1: 234).

             Recently, there have been several areas, within downtown, Overtown, and the hospital

   district, that have been identified by the City as presenting heightened sanitation and health

   concerns. (T1: 281-82, 287-89). In particular, the area located between 13th and 14th Streets and

   between NW 1st and 2nd Avenues, in Overtown, had been identified as an area of concern for

   the past two years because it had become a cluster of HIV and Hepatitis infections. (T1: 281-82).

   The City recently allocated $20,000 to obtain hand sanitizer and antibacterial kits for the

   homeless, to combat the spread of communicable diseases in this area. (T2: 282).



                                                Page 15 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 16 of 41
                                                                          CASE NO.: 88-2406-CIV-MORENO



             On September 19, 2018, the Florida Department of Health sent the City a letter

   confirming these concerns, and indicating that this location was the subject of “a significant

   public health investigation related to the homeless population.” (D.E. 658-1). The Department of

   Health requested that the City not take any action to disperse the homeless population in that

   location. Id.

             The Department of Health subsequently conducted an inspection of the location, and sent

   the City a report on October 12, 2018, concluding that the area was a “public health sanitary

   nuisance injurious to health as defined under Chapter 386[, Florida Statutes].” (D.E. 658-2). The

   Report includes descriptions and images of various sanitary and public health concerns at the

   site, including: standing water, human urine and feces on the sidewalks—as well as “[u]ntreated

   human waste (urination and defecation) located in make-shift container on sidewalk,” discarded

   needles and other biomedical waste, and an abundance of garbage and food waste. Id. The

   Department warned that “due to the varying locations and nature of biomedical waste around the

   sites, hazardous waste pickup should occur by certified professionals trained in biomedical waste

   pick-up.” Id.

             The City conducted a cleanup operation of the area on Friday, October 19, 2018, after

   engaging a team trained in the disposal of biomedical waste. (T5: 79-80). Class representative

   David Peery, testified that he observed the cleanup operation on that day and although “[t]here

   was a wholesale cleaning of the entire area, everything was removed from all three of those

   streets,” he was “not aware that anybody’s property was destroyed or taken against their wishes

   or against their will on that date.” (T5: 80).




                                                Page 16 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 17 of 41
                                                                            CASE NO.: 88-2406-CIV-MORENO



   The Motions to Terminate & Enforce

             On May 30, 2018, the City filed its Motion to Terminate. In the Motion to Terminate, the

   City asserts that the settlement agreement should be terminated because the City has

   demonstrated substantial compliance with its terms and because significant changes in

   circumstances warrant termination at this time. (D.E. 566). Also on May 30, 2018, the Plaintiffs

   filed their Motion to Enforce the Pottinger Consent Decree and to Hold the City in Contempt

   (“Motion to Enforce”) (D.E. 568). In the Motion to Enforce, Plaintiffs assert that the

   institutional, systemic constitutional violations that were the impetus for the 1988 filing this

   lawsuit still exist today, and that far from termination, the settlement agreement needs judicial

   enforcement and the City should be held in contempt for widespread violations of the agreement.

   Id.

             The Court conducted an evidentiary hearing on both motions on September 24-26,

   October 24-25, and November 1, 2018.

                                         FINDINGS OF FACT

   Goal and Contents of the Settlement Agreement

             1.     Neither the goal of the original class action nor the purpose of the Settlement

   Agreement was to end homelessness, either in the City of Miami or anywhere else. Rather, the

   chief aim of the settlement agreement was the institutional reform of the City of Miami Police

   Department, which had been the primary offending agency in the constitutional violations at

   issue in the case. Prior to the initiation of the case, there was no City department dedicated, in

   part or in whole, to addressing the issue of homelessness in the City.

             2.     To that end, the settlement agreement, which was the result of almost two years of

   negotiations between the parties, both well represented by counsel, focused much attention on



                                               Page 17 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 18 of 41
                                                                            CASE NO.: 88-2406-CIV-MORENO



   the City of Miami Police Department policies and procedures with respect to the homeless

   population, which are discussed in more detail, below.

             3.   Although the subsection titled “Disposition of Property Belonging to Homeless

   Person Who Is Arrested,” placed within the section that addresses “law enforcement protocol,”

   includes broader references to “all other Departments including but not limited to Parks and

   Recreation and Solid Waste” and “any city official or worker,” the primary purpose of the

   settlement agreement, as well as the focus of the draft departmental order (attached as Exhibit A

   thereto) was an institutional reform of the City of Miami Police Department. (Def. Ex. 1 at Ex.

   A).

             4.   Finally, the settlement agreement also contains several other key conditions which

   did not pertain to the police, and which were to have been satisfied within a certain time frame of

   the agreement’s adoption. These included: (1) the payment of damages to the class members,

   based on a claims process; (2) the payment of attorney’s fees; and (3) the creation of an advisory

   committee to oversee implementation of the agreement, which was to sunset after three years.

   Compliance with the conditions of the settlement agreement mentioned in this paragraph have

   either been stipulated to by the parties or are not in dispute, nor are any other conditions not

   discussed in this order in dispute or relevant to the determination of the motion to terminate.

   City of Miami Police Department Policies/Practices Addressing the Homeless

             5.   Since the inception of this lawsuit, and the entry of the Settlement Agreement, the

   Court finds that there has been much needed change in the way the City of Miami Police

   Department approaches interactions with the homeless. As the Chief of Police, Jorge Colina,

   testified, it is a very different department now than it was when he began working there some




                                               Page 18 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 19 of 41
                                                                           CASE NO.: 88-2406-CIV-MORENO



   twenty-eight years ago. (T1: 42-44). Many of the changes that have been implemented, were

   required as conditions of the Settlement Agreement, as follows:

             Implementation of Law Enforcement Training

             6.    Chief Colina testified that police officers receive training on how to treat

   homeless individuals specifically, and the Departmental Order pertaining to such treatment,

   during their academy training. (T1: 50-51). All police officers also receive further instruction on

   this issue through in-service training known as scenario-based training. Id.

             7.    James Bernat, an executive officer for the Department and an eleven-year veteran

   with the force (T1: 96), testified that every police officer received an additional training course

   on homelessness after the 2014 modification of the Settlement Agreement, which included

   training on the changes in policies and procedures that resulted from the modification. (T1: 104-

   05).

             8.    Based on the above, that the City of Miami Police Department has implemented

   the training required under Section IV of the Settlement Agreement. (Def. Ex. 1 at 3-5).

             Adoption of Departmental Order/ Law Enforcement Protocol

             9.    The City of Miami Police Department has adopted the departmental order

   required under Section V of the Settlement Agreement. (Def. Ex. 1 at 5).

             10.   Both the original 1998 version of the Departmental Order and the current version

   were admitted into evidence. (Def. Ex. 95, 95A). It is undisputed that these Departmental Orders

   are identical to those negotiated as part of the Settlement Agreement and Modification,

   respectively.

             11.   The departmental order is a codification of the law enforcement protocol set forth

   in Section VII of the Settlement Agreement. (Def. Ex. 1 at 6-13).



                                              Page 19 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 20 of 41
                                                                           CASE NO.: 88-2406-CIV-MORENO



             Enforcement of Departmental Order

             12.   Chief Colina testified that compliance with all Departmental Orders, including the

   order pertaining to homelessness, was mandatory for all City of Miami Police Officers. (T1: 47-

   48).

             13.   Any police officers found to have violated the order are subject to discipline, up

   to and including termination or arrest. Id.

             14.   As an example of this, Chief Colina testified that one of the incidents that was at

   issue in the case—involving a homeless individual named Java Brooks—was presently under

   investigation with the Department’s Internal Affairs. (T1: 87-88).

             15.   Chief Colina emphasized that if any of the other class member Plaintiffs had

   reported any of the alleged violations to Internal Affairs, those matters would have been

   investigated too. Id.

             16.   Based on the above credible testimony, the City of Miami Police Department has

   a policy of enforcing Departmental Order 11, Chapter 10, in accordance with Section VI of the

   Settlement Agreement. (Def. Ex. 1 at 5-6).

             Records Requirements

             17.   The City has adopted a records system pertaining to interaction of City employees

   with the homeless population, pursuant to Section VIII of the Settlement Agreement.

             18.   The police Departmental Order indicates several circumstances where a “field

   information card” is to be filled out. (Def. Ex. 95). The Departmental Order requires that these

   cards be kept on file with the police records unit. Id.

             19.   Further, the Departmental Order indicates that an officer must add the notation

   “homeless” at the top of an arrest affidavit, if a homeless individual is arrested for committing a



                                                 Page 20 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 21 of 41
                                                                           CASE NO.: 88-2406-CIV-MORENO



   life sustaining misdemeanor after refusing available shelter. Id. These arrest affidavits must also

   be forwarded to the police records unit. Id.

             20.   The City has submitted a summary of Defendant’s Exhibit 100, which are four

   years’ worth of field information cards on record with the City police department. (D.E. 659;

   Def. Ex. 100). Defendant’s Exhibit 100 demonstrates the City’s compliance with the records

   requirements in Section VIII of the Settlement Agreement.

   Other City Department Policies/Practices Addressing the Homeless

             21.   As of Fall 2018, the City of Miami department that most directly addresses and

   coordinates the City’s efforts with regard to homeless issues is the Department of Human

   Services. (T1: 276). That department will incorporate a number of social services, including:

   homeless outreach, a child-care center, and employment and job services training. (T1: 277).

   Prior to this time, the City’s homeless outreach was handled by the City of Miami Department of

   Veterans Affairs and Homeless Services. (T1: 232).

             22.   The homeless outreach component of the Department of Human Services, which

   was previously implemented by the Department of Veterans Affairs and Homeless Services,

   primarily involves City employees conducting daily outreach with homeless on the streets of

   Miami, in order to offer those individuals shelter or access to any of the many social services

   available through the continuum of care.

             23.   These outreach operations are aided by the police department’s neighborhood

   resource officers, who are assigned to one of the City’s Neighborhood Enhancement Team areas,

   and whose primary function is to “bridge the gap between the community and the City of Miami

   Police.” (T1: 203).




                                                  Page 21 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 22 of 41
                                                                         CASE NO.: 88-2406-CIV-MORENO



             24.   Despite these outreach efforts, there was credible testimony that many, if not a

   majority, of the homeless individuals living on the streets of Miami today are “chronically

   homeless” or “shelter resistant.” (T2: 105; T2: 17).

             25.   Sergio Torres, the Director of the Department of Veterans Affairs and Homeless

   Services, testified that he conducted trainings for his department employees and for employees of

   other City departments, such as Parks & Recreation, Neighborhood Enhancement Teams, and the

   City of Miami Police Department, on the City’s policies and protocols for homeless outreach and

   interaction. (T1: 233-34, 238-40). Training materials used by the City for this purpose were

   created by Mr. Torres, and were admitted into evidence. (T1: 239; Def. Ex. 39).

             26.   Specifically with regard to the property of homeless individuals, Mr. Torres

   testified as to the policy of the City in dealing with those items. (T1: 248-49, 254). When a

   homeless individual accepts an offer of shelter by an outreach worker, the outreach team assists

   them in storing any bulkier property that the individual cannot take into the shelter, but would

   want later. (T1: 254). City protocol for executing such cleanups was to provide posted notices at

   least seven days prior to the cleanup, and to conduct increased outreach to offer shelter and

   services to the individuals in the area of the planned cleanup in the week leading up to the

   cleanup, to attempt to move as many people as will voluntarily go to a shelter. (T1: 235-36). If

   the outreach workers encounter unattended property the day of the cleanup, they sort through it

   to identify anything important—such as identification cards or medications, and then they either

   inventory and store the property or discard it, depending on whether it is determined to be

   contaminated. (T2: 248-49). The outreach workers leave a notice for any property they have

   taken to store, indicating where the property can be retrieved. Id. This same protocol would




                                              Page 22 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 23 of 41
                                                                          CASE NO.: 88-2406-CIV-MORENO



   apply to apparently abandoned property encountered by outreach workers in the field. (T1: 248-

   49).

             27.   The Department of Veterans Affairs and Homeless Services maintains a storage

   facility to store any property taken into custody. (T1: 254). The department’s policy is to

   maintain the stored items for ninety days, although Mr. Torres testified that homeless

   infrequently attempt to retrieve the stored items. (T1: 264).

   City’s Recent Sanitary/ Public Health Issues Regarding Homeless Population

             28.   The City has historically had concerns with sanitation issues in areas where the

   homeless population congregates and sleeps.

             29.   In recent years these sanitation issues have developed into public health issues—

   with outbreaks of certain communicable diseases appearing among the homeless population in

   areas where those individuals live and sleep in large groups.

             30.   The City has historically conducted cleanup operations to combat these issues,

   specifically to pressure wash the side walk of human excrement and to pick up any food waste

   and other garbage that might be causing sanitary hazards.

             31.   On September 19, 2018, the Florida Department of Health notified the City of a

   specific area of concern located between 13th and 14th Streets and between NW 1st and 2nd

   Avenues, in Overtown, and indicated that this location was the subject of “a significant public

   health investigation related to the homeless population.” (D.E. 658-1). The Department of Health

   requested that the City not take any action to disperse the homeless population in that location.

   Id.

             32.   The City met with other community partners to determine the best approach to

   cleaning this area, which had become a growing concern by the City and nearby residents.



                                               Page 23 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 24 of 41
                                                                          CASE NO.: 88-2406-CIV-MORENO



             33.   The Florida Department of Health conducted an investigation of the area, and

   issued a report on October 12, 2018, declaring the area to be a sanitary nuisance. (D.E. 658-2).

   The Department of Health advised the City that any cleanup operations must be handled with the

   assistance of a specialized biohazard waste cleanup crew. Id.

             34.   On October 19, 2018, the City conducted a cleanup operation of the area pursuant

   to the Florida Department of Health’s directions. (T5: 79-80).

   The Testimony of Alleged Violations of the Settlement Agreement

             35.   Thirty-seven class members testified with respect to alleged violations of the

   Settlement Agreement. (T3: 9-280; T4: 83-94; T5: 6-81).

             36.   Of those witnesses, only ten witnessed the alleged incidents at issue. The Court

   finds that it cannot accept the testimony of the remaining twenty-six class members as evidence

   that their belongings were taken by employees of the City. However, the Court would note that

   several of those witnesses testified generally that they had witnessed City of Miami employees

   throwing unattended property into trucks. See, e.g., (T5: 18).

             37.   Of the ten witnesses who saw the alleged violations complained of, only two

   involved situations concerning asserted violations by the City of Miami Police of the protocol set

   forth in the Departmental Order. (T3: 151-60; T5: 6-15). Java Brooks and Rafael Villalonga each

   testified that City police officers told them to move locations in the middle of the night with no

   justification. Id. A video of the incident involving Java Brooks was played into evidence. (D.E.

   578-39; T5: 81). Brooks makes a statement towards the end of the video implying that she is

   motivated by the possibility of being paid by the City for any violation of Pottinger captured on

   the film. Id.




                                              Page 24 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 25 of 41
                                                                           CASE NO.: 88-2406-CIV-MORENO



             38.   The remaining eight witnesses testified to seven incidents of alleged confiscation

   of property by City employees. (T3: 52-67, 82-85, 87-94, 107-117, 261-65; T4: 83-86, 87-94;

   T5: 35-56). All incidents testified to involved City cleanup operations. Id. The class members

   generally testified that their property was improperly confiscated by City employees prior to the

   sidewalks being pressure cleaned. Id. Typically, the witnesses testified that their property was

   thrown into the truck when they were not present, but that they saw their property on the truck

   when they returned. Id. Some said they asked the City employees for their property back but that

   their requests were denied. (T3: 263-64; T4: 90). Class members almost uniformly testified to the

   loss of small personal items, such as medications, identification cards, eye glasses, and

   photographs and other personal papers. (T3: 52-67, 82-85, 87-94, 107-117, 261-65; T4: 83-86,

   87-94). Sometimes they testified about the loss of clothing or bedding. Id.

             39.   The City introduced credible evidence that homeless individuals are put on notice

   of any cleanup operations when signs are posted in the area for approximately one week prior to

   the cleanup operation. (T1: 235-36; 216-17).

             40.   Class representative David Peery testified to the same incident testified to by

   Wilbur Cauley, and which was partially recorded on a video which was played into evidence.

   (T5: 35-56; D.E. 578-40-A). This incident took place just yards away from the area of concern

   flagged by the Florida Department of Health as a public health nuisance. (T5: 44).

             41.   Although much of the testimony presented was inadmissible hearsay, the

   admissible evidence cannot be discredited out of hand. While some witnesses may have been

   more credible than others, for the purpose of this order it is presumed that there was credible

   testimony that the City of Miami has confiscated property of class members during cleanup

   operations. However, all the witnesses testified that their property was left unattended during



                                              Page 25 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 26 of 41
                                                                             CASE NO.: 88-2406-CIV-MORENO



   cleanup operations at the time it was seized, and the City of Miami has introduced evidence as to

   the protocol used by the outreach workers in addressing unattended property during cleanup

   operations. (T3: 52-67, 82-85, 87-94, 107-117, 261-65; T4: 83-86, 87-94; T1: 248-49, 254).

             42.    The Court also finds, in light of the supporting video, that Java Brooks was told to

   move by the City of Miami Police without any demonstrated violation, and without any shelter

   being offered. (D.E. 578-40-A). However, Chief Colina testified that this incident was under

   investigation by Internal Affairs. (T1: 87-88).

                                       CONCLUSIONS OF LAW

   Standard for Termination

             The City is entitled to termination of the Settlement Agreement based on Federal Rule of

   Civil Procedure 60(b)(5), which states in pertinent part that “[o]n motion and just terms, the

   court may relieve a party or its legal representative from a final judgment, order, or proceeding”

   where “the judgment has been satisfied, released, or discharged; it is based on an earlier

   judgment that has been reversed or vacated; or applying it prospectively is no longer equitable.”

   Fed. R. Civ. P. 60(b). The Supreme Court has made it clear that the use of the disjunctive “or” in

   the preceding language demonstrates that a party may obtain relief if any of the listed conditions

   are met. Horne v. Flores, 557 U.S. 433, 454 (2009). Here, the Settlement Agreement should be

   terminated because the City has substantially complied with its terms, and has demonstrated that

   the City is unlikely to revert to the behaviors that prompted this lawsuit.

             In order to prove that the Settlement Agreement has been “satisfied” under Rule 60(b),

   the City has the burden of proof. Jeff D. v. Otter, 643 F.3d 278, 283 (9th Cir. 2011). In

   undertaking that task, “the relevant standard is ‘substantial compliance’ with the requirements of

   the consent decrees.” The Supreme Court has explained that because consent decrees have



                                                Page 26 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 27 of 41
                                                                            CASE NO.: 88-2406-CIV-MORENO



   “many of the attributes of ordinary contracts [and] ... should be construed basically as contracts,”

   the doctrine of substantial compliance, or substantial performance applies. United States v. ITT

   Cont'l Baking Co., 420 U.S. 223, 236 (1975). Substantial compliance “impl[ies] something less

   than a strict and literal compliance with the contract provisions but fundamentally it means that

   the deviation is unintentional and so minor or trivial as not substantially to defeat the object

   which the parties intend to accomplish.” Wells Benz, Inc. v. U.S. for Use of Mercury Elec. Co.,

   333 F.2d 89, 92 (9th Cir. 1964) (alteration added, internal quotations omitted).

             Further, “[a] court considering termination of a consent decree in light of performance of

   its specific terms ‘must also consider the more general goals of the decree which the terms were

   designed to accomplish.’” Jeff D., 643 F.3d at 288 (quoting Youngblood v. Dalzell, 925 F.2d 954,

   960 (6th Cir.1991)). The question regarding compliance with the general goals of a consent

   decree is “whether the [defendant] has demonstrated . . . its good-faith commitment to the whole

   of the court’s decree and to those provisions of law and the Constitution that were the predicate

   for judicial intervention in the first instance.” Jeff D., 643 F.3d at 288 (quoting Freeman v. Pitts,

   503 U.S. 467, 491, 112 S.Ct. 1430, 118 L.Ed.2d 108 (1992)).

             It is also important to frame the City’s Motion to Terminate in the context of this matter

   having been brought as “institutional reform litigation.” Horne, 557 U.S. at 447. The Supreme

   Court has acknowledged that “injunctions issued in such cases often remain in force for many

   years, and the passage of time frequently . . . warrant[s] reexamination of the original judgment.”

   Id. at 447–48. Federalism concerns are also at play in these types of cases, which “commonly

   involves areas of core state responsibility.” Id. at 448. The Court has also noted that “the

   dynamics of institutional reform litigation differ from those of other cases,” where, “public

   officials sometimes consent to, or refrain from vigorously opposing, decrees that go well beyond



                                                Page 27 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 28 of 41
                                                                         CASE NO.: 88-2406-CIV-MORENO



   what is required by federal law.” Id. The Court concludes that “[i]njunctions of this sort bind

   state and local officials to the policy preferences of their predecessors and may thereby

   improperly deprive future officials of their designated legislative and executive powers.” Id. at

   449.

   City of Miami Police Department Has Substantially Complied with the Settlement Agreement

             Based on the evidence presented, the City of Miami Police Department has substantially

   complied with the terms of the Settlement Agreement. This case, at the outset, was about a

   systemic failure on the part of the City of Miami, through its police department, to properly

   address encounters by City of Miami police officers with the homeless population. The parties

   negotiated precisely how the City was to bring its police department into compliance with the

   constitutional rights of the homeless population, even going so far as to negotiate a draft

   departmental order on the topic that the police department adopted. As is explained in further

   detail below, the police department has done all that is required of it under the settlement

   agreement.

             The police department has implemented the required training under the Settlement

   Agreement. Police officers receive training focusing on the causes of homelessness, as well as

   the circumstances, needs, and rights of homeless persons, both during the academy and in post-

   academy in service trainings. The City of Miami has, therefore, satisfied Section IV of the

   Settlement Agreement.

             The police department has adopted the departmental order required under the settlement

   agreement and addendum. The original version of the departmental order was adopted by the

   City in 1998, as Departmental Order 11, Chapter 9. (Def. Ex. 95A). The chapter was eventually

   renumbered, and a modified version of the departmental order was adopted in 2014, pursuant to



                                              Page 28 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 29 of 41
                                                                             CASE NO.: 88-2406-CIV-MORENO



   the addendum to the settlement agreement negotiated by the parties. (Def. Ex. 95). The City of

   Miami Police Department enforces the departmental order. Police officers found not to comply

   with the departmental order are subject to discipline, up to an including termination. Reported

   allegations of instances of noncompliance are investigated by Internal Affairs. Further, the

   departmental order is modeled after the protocol set forth in Section VII of the settlement

   agreement. By adopting and enforcing the departmental order, the City has, therefore complied

   with that section of the Settlement Agreement. The City of Miami has, therefore, satisfied

   Sections V, VI, and VII of the Settlement Agreement.

             Specifically with respect to the property of homeless individuals, the City of Miami

   Police department has complied with the Settlement Agreement. The Settlement Agreement and

   adopted departmental order contain specific directives to the police department as to how the

   property of homeless individuals should be handled in different circumstances. (Def. Ex. 1, 95,

   95A). The Court would note that although the testimony of the Plaintiffs often reflects the

   presence of police officers during the alleged incident, there is no testimony reflecting that any

   City of Miami police destroyed or seized plaintiffs’ property. Further, there are no reports to

   internal affairs with regard to police seizure of property reflected on the record.

             The police department has adopted a policy to document and record interactions by the

   City of Miami police officers with homeless individuals. (Def. Ex. 100). Police officers fill out

   field information cards when they interact with homeless individuals, and those forms are

   maintained subject to the Florida public records law. The City of Miami has, therefore, complied

   with Section VIII of the Settlement Agreement.

             With respect to Sections IV through VIII of the Settlement Agreement—those sections

   that pertain to the policies and procedures of the City of Miami Police Department, the



                                               Page 29 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 30 of 41
                                                                            CASE NO.: 88-2406-CIV-MORENO



   Settlement Agreement has been “satisfied” under Rule 60(b). Jeff D., 643 F.3d at 283. The

   Police Department has undergone the type of “institutional reform” that was the original goal of

   this lawsuit. Department personnel are trained on the issue of homelessness, and there appears to

   be a culture of sensitivity to the needs of the homeless population that was lacking when this

   case began.

   The Alleged Violations by the Police Department Do Not Indicate Lack of Substantial
   Compliance

             With respect to the City of Miami Police Department, only two witnesses testified that as

   to any even arguable violations of the Settlement Agreement by City of Miami Police

   Department employees. (T3: 151-60; T5: 6-15). Both Java Brooks and Rafael Villalonga testified

   that City of Miami police officers told them to move from where they were sleeping late at night,

   with no cause, and without first offering them shelter. Id. Ms. Brooks recorded the incident on

   her cellular phone, and the video was played in court. (D.E. 578-40-A). Assuming for the sake of

   argument that the incidents described in the testimony of these two witnesses constituted a

   violation of the Settlement Agreement—neither witness testified that they were arrested or cited

   for one of the enumerated life sustaining misdemeanors—these incidents do not negate the

   Court’s conclusion that the City of Miami Police Department has “substantially complied” with

   the Settlement Agreement. Substantial compliance “impl[ies] something less than a strict and

   literal compliance with the contract provisions but fundamentally it means that the deviation is

   unintentional and so minor or trivial as not substantially to defeat the object which the parties

   intend to accomplish.” Wells Benz, Inc., 333 F.2d at 92. Evidence of two potential violations

   over the twenty-year period since the adoption of the Settlement Agreement does not evince the

   type of deviation that this Court would require to find “intentional” noncompliance on behalf of

   the City. Stated differently, the alleged actions of a handful of police officers does not constitute


                                                Page 30 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 31 of 41
                                                                            CASE NO.: 88-2406-CIV-MORENO



   non-compliance by the City government. Further, Chief Colina testified the incident involving

   Ms. Brooks was under investigation by Internal Affairs, showing that the City takes compliance

   with the terms of the Settlement Agreement seriously. (T1: 87-88).

   Other City Departments Have Substantially Complied with the Settlement Agreement

             Based on the evidence presented, the City has substantially complied with the terms of

   the Settlement Agreement. As noted above, the primary goal and focus of the Settlement

   Agreement was the reform of the City of Miami Police Department. (Def. Ex. 1). In fact, the

   class certified by Judge Atkins includes “homeless persons . . . who have been, expect to be, or

   will be arrested, harassed, or otherwise interfered with by members of the City of Miami Police

   Department for engaging in the ordinary and essential activities of daily living in public due to

   the lack of other adequate alternatives.” Pottinger, 720 F. Supp. At 960 (emphasis supplied).

   Clearly, the City of Miami Police Department was the primary subject of this lawsuit. And this is

   reflected in the Settlement Agreement, which focuses almost entirely on the police department,

   and on implementation of training, policies, and procedures to ensure that the police department

   engaged with the area homeless population humanely and within the bounds of the constitution.

   (Def. Ex. 1).

             There are only three sentences in the Settlement Agreement that address property of

   homeless individuals, and are written in terms that encompass City departments outside of the

   police department. Under the “Law Enforcement Protocol” portion of the Settlement Agreement

   is a section titled “Disposition of Property Belonging to Homeless Person Who Is Arrested” that

   states:

             The CITY shall respect the personal property of all homeless people. The Miami
             Police Department (and all other Departments including but not limited to Parks
             and Recreation and Solid Waste) shall follow their own internal procedures for
             taking custody of personal property. In no event shall any city official or worker


                                                Page 31 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 32 of 41
                                                                            CASE NO.: 88-2406-CIV-MORENO



             destroy any personal property known to belong to a homeless person, or readily
             recognizable as property of a homeless person (i.e., bedding or clothing and other
             belongings organized or packaged together in a way indicating it has not been
             abandoned), except as is permissible by law and in accordance with the
             department’s operating procedure, or if the property is contaminated or otherwise
             poses a health hazard to CITY workers or to members of the public.

   (Def. Ex. 1 at 6-13). This sections essentially places two requirements on all City departments

   with regard to the property of homeless individuals: (1) all departments must “follow their own

   internal procedures for taking custody of personal property” and (2) no City employee may

   destroy property belonging to homeless individuals “except as is permissible by law and in

   accordance with the department’s operating procedure, or if the property is contaminated or

   otherwise poses a health hazard to CITY workers or to members of the public.” Id.

             The City Department of Veterans Affairs and Homeless Services has adopted policies

   with regard to the property of homeless individuals. (T1: 235-36; 248-49). First, the department

   has a procedure in place for addressing the property of homeless individuals who accept shelter

   from the City outreach worker, in which bulkier items that the homeless individual cannot take to

   a shelter but wishes to store for later use is inventoried and stored by the outreach team. (T1:

   254). The department also has a protocol for examining and either storing or discarding

   abandoned property, depending on whether any items are contaminated or pose a health or safety

   risk. (T2: 248-49). Finally, with regard to cleanup operations, the City protocol for executing

   such cleanups is to provide posted notices at least seven days prior to the cleanup, and to conduct

   increased outreach to offer shelter and services to the individuals in the area of the planned

   cleanup in the week leading up to the cleanup, to attempt to move as many people as will

   voluntarily go to a shelter. (T1: 235-36). If the outreach workers encounter unattended property

   the day of the cleanup, they sort through it to identify anything important—such as identification

   cards or medications, and then they either inventory and store the property or discard it,


                                                Page 32 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 33 of 41
                                                                         CASE NO.: 88-2406-CIV-MORENO



   depending on whether it is determined to be contaminated. (T2: 248-49). The outreach workers

   leave a notice for any property they have taken to store, indicating where the property can be

   retrieved. Id. The Department of Veterans Affairs and Homeless Services maintains a storage

   facility for this purpose. (T1: 254).

             The Department of Veterans Affairs and Homeless Services also trains members of other

   relevant City departments, such as Parks & Recreation, the Neighborhood Enhancement Team,

   and the Police Department. (T1: 232-34). Materials used for such trainings with the Department

   of Parks & Recreation demonstrate that the training includes background information on

   homelessness, as well as protocol for employees of that department to engage homeless

   individuals or address abandoned property inside the City parks. (Def. Ex. 39). The various

   scenarios illustrated in the “Engagement Tactics – Homeless Assistance Process Flowchart”

   show that employees of the Department of Parks & Recreation are required to call on the City of

   Miami Police Department or the City Homeless Assistance outreach workers to assist them in

   dealing with both homeless individuals and property of homeless individuals. Id.

             With respect to Section VII(F) of the Settlement Agreement—the only section that

   pertains to the policies and procedures of other City of Miami departments besides the City of

   Miami Police Department, the Settlement Agreement has been “satisfied” under Rule 60(b). Jeff

   D., 643 F.3d at 283. That section requires all City departments to “follow their own internal

   procedures for taking custody of personal property” of homeless individuals. The evidence

   reflects that the City has implemented protocols aimed at balancing the interests of the homeless

   individuals against the interests of the City in maintaining sanitary and safe conditions on City

   streets. (T1: 248-49, 254). Under those protocols, bulky property of homeless individuals is

   stored upon request when a homeless person accepts shelter from City outreach workers. (T1:



                                              Page 33 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 34 of 41
                                                                            CASE NO.: 88-2406-CIV-MORENO



   254). There is a protocol for addressing unattended or abandoned property. (T2: 248-49). Under

   that protocol, property is assessed to determine whether it is something the needs to be

   inventoried or stored or is something that can be discarded because it is contaminated or

   otherwise poses a threat to public safety or health. Id. And there are similar protocols for

   addressing property during cleanup operations. (T1: 235-36).

   The Alleged Violations by Other City Departments Do Not Indicate Lack of Substantial
   Compliance

             With respect to City departments aside from the Police Department, there was non-

   hearsay testimony as to only seven instances of alleged improper seizure of property of homeless

   individuals. (T3: 52-67, 82-85, 87-94, 107-117, 261-65; T4: 83-86, 87-94; T5: 35-56).2 These

   instances all took place during cleanup operations in areas the City has identified as sanitation

   concerns. Id. In most of the instances testified to, the homeless individual had left their property

   unattended during the cleanup operations, which had been noticed by the City in advance of

   execution. Id. In such circumstances, City protocol requires that outreach workers assess the

   unattended property to determine whether the items should be inventoried and stored or can be

   discarded. (T2: 248-49). It is undisputed that the City had heightened sanitation and health

   concerns regarding the areas where Plaintiffs left their property unattended. (T1: 281-82, 287-

   89). The alleged incidents described by Eli Halter, Terry Fluker, Ashley Self, and Rafael Aguilar

   all took place near the Macy’s department store in downtown, an area identified by the City as an

   area of sanitation concern. (T1: 288). The single incident described by Wilbur Cauley and David

   Peery, and partly shown in a video to the Court (D.E. 578-40-A), took place in the area in

   Overtown underneath the I-395 overpass, the area described as of concern by the City and


   2
     Although eight witnesses presented non-hearsay testimony about such alleged improper seizure
   and destruction of property, class representative David Peery testified about the same alleged
   instance as class member Wilbur Cauley.

                                               Page 34 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 35 of 41
                                                                              CASE NO.: 88-2406-CIV-MORENO



   identified by the Florida Department of Health as the location of an HIV and Hepatitis C

   “cluster” and a “sanitary nuisance” under Florida law. (D.E. 658-1; D.E. 658-2).

             Although the credibility of the various witnesses was not uniform, this analysis will

   presume that the incidents testified to—in which City employees seized and discarded some

   homeless property—in fact took place. Even given that assumption, however, there is not enough

   evidence presented here to demonstrate a lack of “substantial compliance” with the Settlement

   Agreement. The City exercises valid police power in taking action to address the sanitation and

   public health concerns created by large groupings of homeless congregating and living in certain

   areas within the City. The video presented by the City during the evidentiary hearing (Def. Ex.

   30), as well as testimony presented by Milton Vickers and Judge Leifman all support the City’s

   decision to conduct cleanup operations in these locations. Milton Vickers testified about both the

   area by the Macy’s in downtown and the area in Overtown underneath the I-395 overpass. (T1:

   281-82, 287-89). Judge Steve Leifman testified that the area in Overtown underneath the I-395

   overpass was “a public health crisis,” adding that “it was pretty horrible. It was dangerous to put

   anything on the ground. You had to step around the needles and the rats that were all over the

   place.” (T4: 16, 39). It is not unreasonable to assume that much of the allegedly discarded

   property here would have been considered contaminated by the City outreach workers

   determining whether to inventory and store or discard the items.

               Further, several City witnesses testified credibly that notice of these cleanup operations

   was posted approximately a week prior to execution of the cleanup. (T1: 235-36; 216-17). Sergio

   Torres testified that during the week leading up to the operations, outreach workers would

   engage those homeless individuals living in the area in an attempt to place them in shelters and

   to tell them that the cleanup was going to take place. (T1: 235-36). Even Plaintiffs’ witness Eli



                                                Page 35 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 36 of 41
                                                                         CASE NO.: 88-2406-CIV-MORENO



   Halter admitted that homeless individuals were given an opportunity to move their belongings

   prior to the pressure cleaning on the day of cleanups, stating: “if you were there, you had a

   chance to move your stuff.” (T3: 76). The premise that a handful of homeless individuals’

   unattended property was mistakenly characterized as contaminated by City outreach workers

   assisting in cleanup operations of areas that have been identified as particularly egregious in

   terms of sanitation and public health concerns, does not negate the conclusion that the City has

   substantially complied with the Settlement Agreement. Even assuming that this has taken place,

   these incidences of noncompliance would be unintentional and, given that this Motion to Enforce

   is the first complaint about noncompliance with the Settlement Agreement in the twenty years

   since it was adopted, simply do not “defeat the object which the parties intend to accomplish.”

   Wells Benz, Inc., 333 F.2d at 92. Contrary to the arguments of the Plaintiffs, these cleanup

   operations are a far cry from the police behavior of seizing and summarily discarding homeless

   property that Judge Atkins addressed in his original findings. Pottinger, 810 F. Supp. at 1555–56

   (describing an incident in which “City police officers awakened and handcuffed class members,

   dumped their personal possessions—including personal identification, medicine, clothing and a

   Bible—into a pile, and set the pile ablaze.”).

   The City of Miami Has Demonstrated a Good-Faith Commitment to the Goals of the
   Settlement Agreement

             The substantial evidence presented also demonstrates the City’s “good-faith

   commitment” to the goals of the settlement agreement. Jeff D., 643 F.3d at 288. As detailed

   above, the overall goal of this litigation and the Settlement Agreement was the “institutional

   reform” of the City of Miami Police Department with regard to its encounters with the homeless

   population. Both the Police Department and the City as a whole have undergone substantial

   institutional reform in the time since the Settlement Agreement was adopted.         The Police


                                               Page 36 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 37 of 41
                                                                            CASE NO.: 88-2406-CIV-MORENO



   Department has implemented the training, policies, and protocols required under the Settlement

   Agreement. The Police Department also now aims to foster a compassionate approach to the area

   homeless, one aimed at getting homeless individuals in the City the services and treatment they

   need. Aside from the Police Department, however, the City has demonstrated a true dedication to

   humanely addressing homelessness. The City created the Department of Veterans Affairs and

   Homeless Services (now incorporated into the newly formed Department of Human Services),

   with an aim towards outreach and assistance for the homeless, even in situations where law

   enforcement was not a concern. The City also dedicates a substantial budgetary allocation to

   various homeless services. No evidence has been presented that would call the City’s dedication

   to alleviating the plight of the homeless population into question.

             Which is not to say that there is not more that can be done to achieve that goal. It is

   undisputed that there are insufficient shelter beds and affordable housing in the City and County.

   Ronald Book and Constance Collins both testified that their respective organizations are always

   in need of additional funding, and that they do the best they can, given their budgetary

   constraints. (T2: 12-13, T4: 54). None of this changes the analysis with regard to the City’s

   “substantial compliance” with the Settlement Agreement, or its “good-faith commitment” to the

   goals of the agreement. This case was never about solving homelessness, and the Settlement

   Agreement does not, nor could it, place such a burden on the City. Instead, this case is about the

   institutional reform of the City with respect to its treatment of the homeless population. That goal

   has been accomplished. Given that consent decrees are not supposed to stay in place in

   perpetuity, the time has come to release the City from the Settlement Agreement, and from the

   judicial oversight of its behavior towards the homeless population that is no longer necessary.




                                               Page 37 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 38 of 41
                                                                       CASE NO.: 88-2406-CIV-MORENO



                                          CONCLUSION

             WHEREFORE, THE City of Miami respectfully requests that this Court enter an order

   terminating the Based upon the foregoing Settlement Agreement, as modified in 2014.

                                         Respectfully submitted,

   THOMAS E. SCOTT, ESQ.                 VICTORIA MÉNDEZ, City Attorney
   Cole, Scott & Kissane                 JOHN A. GRECO, Deputy City Attorney
   Co-Counsel for City of Miami          CHRISTOPHER A. GREEN,
   9150 South Dadeland Boulevard         Sr. Assistant City Attorney
   Suite 1400                            GEORGE K. WYSONG, Sr. Assistant City Attorney
   Miami, FL 33156                       DOUGLAS A. HARRISON, Sr. Assistant City Attorney
   E-mail: thomas.scott@csklegal.com     CARLOS H. GAMEZ, Assistant City Attorney
                                         J.C. PEREZ, Assistant City Attorney
                                         KERRI L. McNULTY, Senior Appellate Counsel
                                         Attorneys for City of Miami
                                         444 S.W. 2nd Avenue, Suite 945
                                         Miami, FL 33130-1910
                                         Tel.: (305) 416-1800
                                         Fax: (305) 416-1801
                                         Email:               klmcnulty@miamigov.com
                                         Secondary Email: YIllescas@miamigov.com

                                         By: /s/ Kerri L. McNulty
                                             KERRI L. McNULTY
                                             Florida Bar No. 16171




                                            Page 38 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 39 of 41
                                                                          CASE NO.: 88-2406-CIV-MORENO



                                    CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on December 7, 2018, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is

   being served this day on all counsel of record or pro se parties identified on the attached service

   list in the manner specified, either via transmission of Notices of Electronic Filing generated by

   CM/ECF or in some other authorized manner for those counsel or parties who are not authorized to

   receive electronically Notices of Electronic Filing.


                                           By: /s/ Kerri L. McNulty
                                               KERRI L. McNULTY
                                               Senior Appellate Counsel
                                               Florida Bar No. 16171




                                               Page 39 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 40 of 41
                                                                CASE NO.: 88-2406-CIV-MORENO



                                           SERVICE LIST

   Benjamin Waxman, Esq.
   Black, Srebnick, Kornspan & Stumpf, P.A.
   201 S. Biscayne Blvd., Suite 1300
   Miami, FL 33131
   Tel.: (305) 371-6421
   E-mail: benji@benjaminwaxmanlaw.com
   Attorneys for Plaintiffs

   Ray Taseff, Esq.
   Florida Justice Institute
   100 S.E. 2nd Street, Suite 3750
   Miami, FL 33131
   Tel.: (305) 358-2081
   Email: rtaseff@floridajusticeinstitute.org
   Attorneys for Plaintiffs

   Stephen J. Schnably, Esq.
   Miami ACLU Cooperating Attorney
   University of MiamI School of Law
   1311 Miller Drive
   Coral Gables, FL 33146
   Email: schnably@law.miami.edu

   Dante P. Trevasani, Esq.
   Florida Justice Institute
   100 S.E. 2nd Street, Suite 3750
   Miami, FL 33131
   Tel.: (305) 358-2081
   Email: dtrevisani@floridajusticeinstitute.org
   Attorneys for Plaintiffs

   Valerie Jonas, Esq.
   Weitzner and Jonas
   1444 Biscayne Blvd., Suite 207
   Miami, FL 33132
   Email: valeriejonas77@gmail.com
   Attorneys for Plaintiff

   Arthur J. Rosenberg, Esq.
   601 NE 56th Street
   Miami, FL 33137
   Email: tacajr@bellsouth.net
   Attorneys for Plaintiff



                                                Page 40 of 41
   1083146
Case 1:88-cv-02406-FAM Document 664 Entered on FLSD Docket 12/07/2018 Page 41 of 41
                                                          CASE NO.: 88-2406-CIV-MORENO



   Nancy Abudu, Esq.
   ACLU Foundation of Florida, Inc.
   4343 West Flagler Street, Suite 400
   Miami, FL 3134
   Email: nabudu@aclufl.org
   Attorneys for Plaintiff

   Thomas E. Scott, Esq.
   Cole, Scott & Kissane
   9150 South Dadeland Boulevard, Suite 1400
   Miami, FL 33156
   E-mail: thomas.scott@csklegal.com
   Co-Counsel for Defendant




                                          Page 41 of 41
   1083146
